COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Michael Aldous v. Debbie O' Connor

Appellate case number:    01-13-00183-CV

Trial court case number: 11CV0824-C

Trial court:              10th District Court of Galveston County

      The record in this appeal was due on March 18, 2013. The clerk’s record was filed on
March 20, 2013. The reporter’s record has not been filed.

        On April 3, 2013, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not made
arrangements to pay for the record. The Clerk further notified appellant that unless the Court
received written evidence by April 18, 2013 that appellant had paid for or made arrangements to
pay for the record the Court might consider and decide those issues or points that do not require a
reporter’s record. See TEX. R. APP. P. 37.3(c).

       The deadline has expired and no written evidence that the appellant has paid or made
arrangements to pay for the record has been filed with this Court. Accordingly, the Court will
consider and decide those issues or points that do not require a reporter’s record for a decision.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.

       Appellee’s brief is ORDERED to be filed within 30 days of the filing of appellant’s brief.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually      Acting for the Court


Date: May 1, 2013